Citation Nr: 1729328	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for acquired psychiatric disability including posttraumatic stress disorder (PTSD) and major depressive disorder, rated as 70 percent disabling until April 11, 2011, and as 100 percent disabling since then.    

2.  Entitlement to an earlier effective date for the grant of special monthly compensation (SMC) due to being housebound.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2002 to November 2004.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The March 2012 rating decision denied an increased rating claim for psychiatric disability while the February 2013 rating decision granted SMC.  In July 2013, the Veteran testified at a personal hearing before the RO.  A transcript of the hearing is included in the record.      

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since issuance of a Supplemental Statement of the Case (SSOC) in July 2015.  See 38 C.F.R. §§ 19.31, 20.1304(c).   

The issue regarding SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's psychiatric impairment between April 11, 2010 and April 11, 2011 was total.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for acquired psychiatric disability were met between April 11, 2010 and April 11, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9434 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The duty to notify has been met.  Neither the Veteran nor her representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA treatment records, private treatment records, and medical records and reports from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.   

The Board finds that further action is unnecessary under 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.
  
II.  Increased Rating Claim

In July 2005, the RO granted service connection for acquired psychiatric disability.  The RO rated the disorder 70 percent disabling effective the date following the Veteran's discharge from active duty in November 2004.  See 38 C.F.R. § 3.400.  The Veteran did not appeal the decision.  On April 11, 2011, she filed a claim for increased rating.  In the March 2012 rating decision on appeal, the RO denied the claim.  In a subsequent rating decision, dated in February 2013, the RO awarded a 100 percent disability rating effective in December 2012.  In another subsequent rating decision, dated in June 2015, the RO assigned an effective date of April 11, 2011 (the date of the Veteran's claim) for the rating increase to 100 percent.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Further, an effective date for increased rating may be assigned up to one year prior to the date of claim where medical evidence indicates an increase in disability during that time period.  38 C.F.R. § 3.400(o)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The RO rated the Veteran's psychiatric disability under Diagnostic Code (DC) 9434 of 38 C.F.R. § 4.130.  This provision authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  The Veteran has been rated as 100 percent disabled under DC 9434 since the date of her claim for increased rating on April 11, 2011, and was rated as 70 percent disabled in the year prior to the claim.  As such, the sole issue before the Board is whether the rating in excess of 70 percent - i.e., 100 percent - was warranted between April 11, 2010 and April 11, 2011.  38 C.F.R. § 3.400(o)(2).  

Under DC 9434, a 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.  The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The evidence consists of lay statements from the Veteran, family members, and former employers, VA treatment records, VA reports, private treatment records, and medical evidence from SSA.  This evidence indicates that the 100 percent rating should apply retroactively to April 11, 2010 because the symptoms causing total impairment on the day of her claim on April 11, 2011 existed in the year prior to the claim as well.  This is particularly clear when reviewing the lay statements from the Veteran and others, and when reviewing the statements from her treating VA advanced practice registered nurse (APRN).  In her multiple lay statements dated since the claim for increased rating in April 2011, the Veteran described years of dysfunction and anti-social behavior.  Her description of her past is corroborated by the multiple lay statements from her mother and sister, and from former employers.  Further, in statements dated in December 2011 and November 2012, the treating VA APRN describes the Veteran's inability to adapt socially and occupationally as the result of her psychiatric illness.  This evidence indicates severe occupational and social impairment due to grossly inappropriate behavior and an inability to perform activities of daily living.  The evidence indicates that, during the one-year time period prior to the April 2011 claim for increased rating, the Veteran was unable to engage with others in work and social settings.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

Under 38 C.F.R. § 3.344, VA is guided to produce the greatest degree of stability of disability evaluations based on the entire record of examination and the medical-industrial history.  Based on such guidance, the Board finds it unlikely that the severity noted in April 2011 had its onset on the day of claim for increased rating.  Rather, it is as likely as not that the severity of the Veteran's problems preexisted the claim.  This inference is strengthened by the lay and medical evidence noted above.  

The Veteran has asserted that the increase in rating to 100 percent should be effective the day following her discharge from service in November 2004.  However, an effective date in this matter earlier than April 11, 2010 would not be permitted under the law.    

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  As noted earlier, an exception to this rule exists under 38 C.F.R. § 3.400(o)(2), which allows VA to assign an effective date for increased rating up to one year prior to the date of claim where medical evidence indicates an increase in disability during that time period.  

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits.  The new rules require that claims be made on a specific claim form prescribed by VA, and available online or at a local RO.  Given that this appeal involves a claim dated prior to the effective date of this newest rule, the pre-amendment rules apply.  Prior to March 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Mere presence of evidence in the record of the existence of a disability did not establish an intent to seek a benefit.  To establish a claim, the Veteran had to assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that, while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by a claimant).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra.

In December 2004, the Veteran filed her original service connection claim for psychiatric disability.  The RO granted the claim in July 2005, assigning an effective date in November 2004, the month of discharge from service.  38 C.F.R. § 3.400.  The Veteran did not file a notice of disagreement (NOD) with the decision.  Further, the record did not include new and relevant evidence within one year of notification of the rating decision.  See 38 C.F.R. § 3.156(b).  As such, the July 2005 rating decision, and its assignment of a 70 percent evaluation for psychiatric disability, became final.  See 38 C.F.R. § 20.302.  

On April 11, 2011, VA received the Veteran's claim for increase.  The Veteran did not communicate prior to that date, either expressly or impliedly, an interest in seeking a higher rating for service-connected psychiatric disability.  The disability may have been totally disabling years before the April 2011 claim.  Medical and lay evidence in the claims file indicates a deterioration of the Veteran's psychiatric state in the years following service.  Indeed, an entitlement to a 100 percent rating under DC 9434 may have arisen as early as the mid 2000s.  Nevertheless, the date of the claim for increase in April 2011 would be the "later" of these dates.  That date is the appropriate assigned effective date here, absent evidence indicating severe disability in the year prior to the claim.  As detailed earlier, evidence of record indicates total impairment in the year prior to the claim so the exception under 38 C.F.R. § 3.400(o)(2) should be utilized here.  But a date earlier than April 11, 2010 cannot be assigned under prevailing law.     
  

ORDER

From April 11, 2010, entitlement to a 100 percent disability rating for acquired psychiatric disability is granted, subject to laws and regulations governing the payment of monetary awards.  


REMAND

A remand is warranted for the claim regarding an earlier effective date for the award of SMC.  

In a February 2013 rating decision, the RO granted entitlement to SMC effective December 8, 2012.  The Veteran appealed the decision, arguing that an earlier effective date was warranted.  During the pendency of the appeal, in an unappealed March 2016 rating decision, the RO terminated SMC benefits, stating that the February 2013 award was due to clear and unmistakable error.  See 38 C.F.R. § 3.105.  This action would normally render moot the earlier effective date claim because a retroactive increase or additional benefit cannot be awarded after basic entitlement has been terminated.  38 C.F.R. § 3.400(o)(1).  The record is not clear, however, that the Veteran received notification of the March 2016 rating decision terminating SMC benefits.  Indeed, in a May 2017 statement she indicated that she had recently changed her address and had not been receiving correspondence from VA.  Inasmuch as she did not respond to the March 2016 rating decision, and in light of the September 2015 statement in which she contested the proposed termination of SMC benefits, the RO should notify the Veteran at her current address of the March 2016 rating decision terminating SMC.       

Accordingly, the case is REMANDED for the following action:

1.  Provide notification to the Veteran at her current address of the March 2016 rating decision, which terminated SMC benefits effective June 2016.  

2.  If the Veteran appeals the decision, return the case to the Board for appropriate adjudication.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


